Title: From Thomas Jefferson to Robert Shewell, 6 January 1788
From: Jefferson, Thomas
To: Shewell, Robert



Sir
Paris Jan. 6. 1788.

I have received your favor of Dec. 28. and had before desired Mr. Cathalan to get the favor of you to take the couffe of rough rice for Mr. Drayton at Charleston, and will beg your particular attention to have it kept in the coolest and dryest part of your ship, as it is sent for from Egypt on purpose to introduce the seed into Carolina. I hope you will arrive before the season for sowing comes on. I have nothing further to trouble you with, but the inclosed letter to be put into the post office in Charleston. With respect to the Algerines, I see no probability of peace with them. We have not money either to bribe or to fight them. Wishing you a safe and happy voiage, I am Sir Your very humble servt.,

Th: Jefferson

